           Case 8:19-cv-02444-CBD Document 41 Filed 02/06/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

 MARY IMMACULATE NASSALI,                      *
                                               *
          Plaintiff                            *
                                               *
          v.                                   *         Civil Action No.: CBD-19-2444
                                               *
 JOHN KAMYA, et al.                            *
                                               *
          Defendants.                          *
                                               *
                                               *
                                               *
                                             *****

                                           ORDER

       Before the Court is Defendants John Kamya and Danieline Moore Kamya’s Motion for

Partial Summary Judgment as to Count IV of Plaintiff’s Complaint (“Defendants’ Motion”),

ECF No. 25. The Court has reviewed Defendants’ Motion, the opposition, and the reply thereto.

No hearing is deemed necessary. See Local Rule 105.6 (D. Md.). For the reasons set forth in the

accompanying Memorandum Opinion, on this 5th day of February 2020, the Court DENIES

WITHOUT PREJUDICE Defendants’ Motion.




February 6, 2020                                                           /s/
                                                          Charles B. Day
                                                          United States Magistrate Judge

CBD/hjd




                                               1
